UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                               No. 02-4257
JOHN EDWARD JONES, JR., a/k/a
Liddy,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           William N. Nickerson, Senior District Judge.
                         (CR-98-48-WMN)

                         Argued: May 9, 2003

                      Decided: September 12, 2003

   Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion. Judge Williams wrote
an opinion concurring in the judgment. Judge Shedd wrote an opinion
concurring in the judgment. Judge Michael wrote a dissenting opin-
ion.


                              COUNSEL

ARGUED: Sol Zalel Rosen, Washington, D.C., for Appellant.
Andrea L. Smith, Assistant United States Attorney, Baltimore, Mary-
land, for Appellee. ON BRIEF: Thomas M. DiBiagio, United States
Attorney, Jane M. Erisman, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
2                           UNITED STATES v. JONES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                  OPINION

PER CURIAM:

    The judgment of the district court is

                                                               AFFIRMED.

WILLIAMS, Circuit Judge, concurring in the judgment:

   In an earlier appeal in this case, we vacated the sentence imposed
upon John Edward Jones, Jr., after his conviction under 21 U.S.C.A.
§ 846 (West 1999) for conspiracy to distribute narcotics and
remanded for resentencing in light of Apprendi v. New Jersey, 530
U.S. 466 (2000). See United States v. Jones, 2001 WL 1019398, 17
Fed. Appx. 240 (4th Cir. Dec. 18, 2001) (per curiam) (unpublished).
At resentencing, Jones raised, for the first time, the issue of whether
he had timely been served with notice, as mandated by 21 U.S.C.A.
§ 851 (West 1999), that the Government intended to proceed against
him as a repeat offender.1 The district court concluded that the § 851
information was timely filed, and Jones appeals. Because I conclude
that Jones waived his argument regarding the timeliness of the § 851
information by failing to raise it in his initial appeal, I would affirm.
    1
     Section 851 provides, in relevant part,
        No person who stands convicted of an offense under this part
        shall be sentenced to increased punishment by reason of one or
        more prior convictions, unless before trial, or before entry of a
        plea of guilty, the United States attorney files an information
        with the court (and serves a copy of such information on the per-
        son or counsel for the person) stating in writing the previous
        convictions to be relied upon.
21 U.S.C.A. § 851 (West 1999).
                        UNITED STATES v. JONES                         3
                                   I.

   Jones was indicted for conspiracy to distribute heroin and mari-
juana, in violation of § 846. Drug quantity was not specified in the
indictment. The jury was asked to return a general verdict on whether
the defendants were guilty of conspiracy to distribute narcotics, with-
out specifying the drug type (marijuana or heroin). The jury found all
four defendants guilty, and the court imposed a 210-month sentence
on Jones.

   In his initial appeal in this case, Jones challenged both his convic-
tion and sentence on several grounds, arguing that: (1) the district
court erred in allowing the jury to return a general verdict not specify-
ing drug type where the indictment charged him with a conspiracy
involving both heroin and marijuana; (2) there was insufficient evi-
dence to support the conviction; (3) the district court’s factual find-
ings as to drug quantity violated Apprendi, and the district court erred
in relying on a government informant’s testimony to calculate quan-
tity; and (4) the district court erred in refusing to give an instruction
on the lesser-included offense of simple possession of marijuana.
Jones, 17 Fed. Appx. at 244 & n.2.

   We rejected each of Jones’s contentions except his argument con-
cerning Apprendi. With respect to that argument, we concluded that
Jones’s sentence violated the rule dictated by Apprendi — "that in
order to authorize the imposition of a sentence exceeding the maxi-
mum allowable without a jury finding of a specific threshold drug
quantity, the specific threshold quantity must be treated as an element
of an aggravated drug trafficking offense." Jones, 17 Fed. Appx. at
248 (quoting United States v. Promise, 255 F.3d 150, 156 (4th Cir.
2001) (en banc)). Without a jury finding of a specific threshold quan-
tity of marijuana, the statutory maximum sentence for conspiracy to
distribute marijuana is ten years’ imprisonment if the defendant has
a prior felony drug conviction. See § 841(b)(1)(D). In light of Jones’s
prior felony drug conviction, we reasoned, the maximum sentence he
could receive was ten years, and we remanded for the district court
to sentence him in compliance with that limit. Jones, 17 Fed. Appx.
at 248.

   At resentencing, Jones argued that the § 851 information filed by
the Government was untimely because it was filed after voir dire had
4                         UNITED STATES v. JONES
begun. Jones contended that, for purposes of § 851, trial begins when
voir dire begins, and thus failure to file before that point constitutes
failure to file "before trial," as § 851 requires. Because the § 851
information was untimely filed, Jones argued, his sentence should be
limited to five years, the applicable statutory maximum sentence
where the defendant does not have a prior felony drug conviction and
there is no jury finding of drug quantity. See § 841(b)(1)(D). The dis-
trict court held that filing the information before the jury was sworn
constituted filing "before trial," and therefore that the Government
had complied with § 851. The district court sentenced Jones to ten
years’ imprisonment. Jones appeals, arguing only that the § 851 infor-
mation was untimely filed.

                                      II.

   I first consider whether Jones has waived his argument concerning
the timeliness of the § 851 information. As noted above, Jones did not
raise any objection at trial to the § 851 information2 and did not raise
the timeliness issue in his initial appeal. Responding in this appeal to
the Government’s contention that he has waived any argument con-
cerning timeliness, Jones asserts that failure timely to file a § 851
information deprives the district court of jurisdiction to impose an
enhanced sentence. An objection to the timeliness of such an informa-
tion, he argues, may be raised at any time because jurisdictional
defects cannot be forfeited or waived. See American Canoe Ass’n v.
Murphy Farms, Inc., 326 F.3d 505, 515 (4th Cir. 2003) (noting that
"a party can challenge subject matter jurisdiction for the first time on
appeal even though, in most contexts, issues not raised below are con-
sidered waived").

  We have not addressed in a published opinion the question of
whether § 851’s requirements are "jurisdictional." Other circuits are
    2
   In fact, Jones testified at trial to his prior federal conviction as part of
his broader contention that the Government had concocted the instant
prosecution against him simply as a means of keeping him in prison. He
went on to testify that he was "embarrassed" to be in federal court
charged with such a paltry amount of drugs, and suggested that if he
were dealing drugs again, it would have been in much larger quantities
than the Government was alleging. (J.A. at 99.)
                        UNITED STATES v. JONES                          5
split on the issue. Several circuits have stated, without detailed analy-
sis, the proposition that § 851’s requirements are jurisdictional in
nature. See, e.g., United States v. Lawuary, 211 F.3d 372, 376 n.6 (7th
Cir. 2000); Harris v. United States, 149 F.3d 1304, 1306 (11th Cir.
1998); United States v. Hill, 142 F.3d 305, 312 (6th Cir. 1998);
United States v. Wright, 932 F.2d 868, 882 (10th Cir. 1991); cf. Lawu-
ary, 211 F.3d at 378 (Easterbrook, J., concurring) (noting that while
"[i]t is easy to find opinions saying that § 851(a) is a jurisdictional
rule . . . [i]t is considerably harder to find an explanation for this
assertion"; joining all parts of majority opinion except a footnote stat-
ing that § 851’s requirements are jurisdictional). On the other hand,
at least three circuits have recently held explicitly that § 851’s proce-
dural requirements are not jurisdictional and are thus subject to the
ordinary rules of waiver and forfeiture. See United States v. Ceballos,
302 F.3d 679, 690-92 (7th Cir. 2002) (panel opinion overruling Lawu-
ary’s footnote statement that § 851(a)’s requirements are jurisdic-
tional and cannot be waived, because that statement was based on
circuit precedent unsupported by reasoning), cert. denied, ___ U.S.
___, 123 S. Ct. 924, 925, and ___ U.S. ___, 123 S.Ct. 1571 (2003));
United States v. Mooring, 287 F.3d 725, 727 (8th Cir. 2002) (conclud-
ing that § 851(a)’s requirements are not jurisdictional); Prou v. United
States, 199 F.3d 37, 43-46 (1st Cir. 1999) (same).

   The Supreme Court has instructed that subject matter jurisdiction
is "the courts’ statutory or constitutional power to adjudicate the
case." United States v. Cotton, 535 U.S. 625, 630 (2002) (quoting
Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 89 (1998)). Not
all statutory delineations of the court’s power to act in a given case
are jurisdictional provisions, however. In Steel Co., the Court held
that a statute stating that "‘[t]he district court shall have jurisdiction
in actions brought under subsection (a) of this section . . . [to grant
certain relief],’" did not affect the jurisdiction of the court; instead,
the statute was properly read as "specifying the remedial powers of
the court, viz., to enforce the violated requirement and to impose civil
penalties." Steel Co., 523 U.S. at 90. Nothing in its jurisprudence, the
Court noted, suggested "the expansive principle that a statute saying
‘the district court shall have jurisdiction to remedy violations [in spec-
ified ways]’ renders the existence of a violation necessary for subject-
matter jurisdiction." Id. at 91-92.
6                        UNITED STATES v. JONES
   Nor does the omission from an indictment of a fact that enhances
the statutory maximum sentence affect the court’s jurisdiction to
impose an enhanced sentence. In Cotton, the Supreme Court held that
"defects in an indictment [in Cotton, the omission of drug quantity]
do not deprive a court of its power to adjudicate a case." Cotton, 535
U.S. at 630. Thus, the Court could conclude that there was no plain
error warranting relief in sentences exceeding the 20-year statutory
maximum for a detectable amount of cocaine or cocaine base even
though quantity had not been charged in the indictment or submitted
to the jury. Although the district court in Cotton erred in meting out
the sentences in the absence of a charge in the indictment or a jury
finding, its jurisdiction to impose the sentences was not affected by
the omission of the quantity element from the indictment.

   The relevant principle from Steel Co. and Cotton is that only those
claims that concern the constitutional or statutory limits of the court’s
authority to adjudicate in a given action implicate jurisdiction. The
district courts have jurisdiction over drug prosecutions brought under
the federal drug laws pursuant to 18 U.S.C.A. § 3231, which states
that "[t]he district courts of the United States shall have original juris-
diction, exclusive of the courts of the States, of all offenses against
the laws of the United States." 18 U.S.C.A. § 3231 (West 2000).
"This jurisdiction necessarily includes the imposition of criminal pen-
alties." Prou, 199 F.3d at 45. As in Steel Co. and Cotton, a limitation
on the remedy that a district court may grant or the sentence it may
impose does not affect the court’s subject matter jurisdiction. The
court in Prou explained:

     Once subject-matter jurisdiction has properly attached,
     courts may exceed their authority or otherwise err without
     loss of jurisdiction. See United States v. Wey, 895 F.2d 429,
     431 (7th Cir. 1990) ("Courts may err, even offend the Con-
     stitution, without losing subject-matter jurisdiction."); cf.
     Blackledge v. Perry, 417 U.S. 21, 30 (1974) (indicating that
     only claims that go "to the very power of the State to bring
     the defendant into court to answer the charge brought
     against him" implicate subject-matter jurisdiction). Thus,
     the only question that legitimately arises from the prosecu-
     tion’s late filing of a section 851(a)(1) information concerns
                         UNITED STATES v. JONES                          7
      the court’s authority to impose an enhanced sentence. This
      is simply not a question of subject-matter jurisdiction.

Prou, 199 F.3d at 45 (parallel citation omitted). I agree. Accordingly,
I conclude that the provisions of § 851, like charges of drug quantity
in an indictment, are not "jurisdictional," and are thus subject to the
ordinary rules of waiver and forfeiture.

   Jones does not dispute that he failed to raise any argument concern-
ing the § 851 information in his initial appeal. The result of such a
failure is waiver of the claim in question.3 See Rowland v. American
General Finance, Inc., ___ F.3d ___, 2003 WL 21912173 at *2 n.1
(4th Cir. Aug. 12, 2003) ("Given that she had the opportunity (indeed
the duty) to raise this and all other appealable issues in her initial
appeal, we conclude that she has waived appellate consideration of
this claim."); Omni Outdoor Adver., Inc. v. Columbia Outdoor Adver.,
Inc., 974 F.2d 502, 505 (4th Cir. 1992) (issues not raised on first
appeal will be considered waived and cannot be raised in a subse-
quent appeal); see also United States v. Husband, 312 F.3d 247, 251
(7th Cir. 2002) (noting that "any issue that could have been but was
not raised on appeal is waived and thus not remanded"); United States
v. Morris, 259 F.3d 894, 898 (7th Cir. 2001) ("[P]arties cannot use the
accident of remand as an opportunity to reopen waived issues.").
Because, as I explain below, Jones has waived his argument concern-
  3
   In addition to his jurisdictional argument, Jones asserts that he could
not have raised this issue in his first appeal because he was "of the opin-
ion that the other issues were more than sufficient to justify reversal of
the conviction," and that it would have been "improper" to argue to this
court both that he should have been convicted and sentenced only for
unlawful possession of marijuana and that his sentence for conspiracy to
distribute marijuana should have been limited based upon the Govern-
ment’s improper notice of intent to rely on a prior conviction. Inconsis-
tent defenses or appellate arguments are of course not prohibited. United
States v. Harbin, 377 F.2d 78, 80 (4th Cir. 1967). Further, as is explained
more fully in the text, Jones plainly had both an incentive and an oppor-
tunity to raise the issue in his first appeal — a five-year mandatory maxi-
mum would certainly have been relevant, as the district court initially
sentenced Jones to more than ten years, and as this court, in that appeal,
remanded with instructions to sentence him within the ten-year maxi-
mum for repeat offenders and a detectable amount of marijuana.
8                        UNITED STATES v. JONES
ing the § 851 information’s timeliness, I need not consider whether
such an information filed after voir dire has begun, but before the jury
is sworn, is filed "before trial."4

   While the ordinary result of failure to raise an argument in this situ-
ation is waiver, I might conclude that Jones has not waived the argu-
ment if he lacked either an opportunity or an incentive to raise the
argument at his initial sentencing in 1999 and in his initial appeal in
2001. See, e.g., United States v. Carpenter, 320 F.3d 334, 341 n.6 (2d
Cir. 2003). Even assuming that Jones lacked opportunity or incentive
to raise the § 851 issue at his initial sentencing, however, his current
challenge must fail because he not only had both an opportunity and
an incentive to raise the argument in his first appeal, but he also made
a strategic decision not to raise the issue in that appeal. See note 3,
supra.

   At Jones’s initial sentencing, without the benefit of our decision in
Rhynes and the Supreme Court’s in Apprendi, the district court
assumed the propriety of its determining both drug type and quantity,
a process which led the district court to conclude under the guidelines
that a sentence of more than seventeen years was appropriate. After
the decisions in Rhynes and Apprendi, the course followed by the dis-
trict court was shown to be erroneous. This revelation made plain the
prospect of a sentence reduction to the statutory maximum applicable
to an indeterminate quantity of the least-punished drug that was an
object of the conspiracy, and it was on the basis of the decisions in
Rhynes and Apprendi that we "vacate[d] Jones’s sentence and
remand[ed] to the district court for imposition of a sentence that does
not exceed the ten-year statutory maximum set out in § 841(b)(1)(D)."
United States v. Jones, 2001 WL 1019398, 17 Fed. Appx. 240, 245
(4th Cir. Dec. 18, 2001) (per curiam) (unpublished). It hardly bears
    4
   As an alternative to his primary argument regarding jurisdiction,
Jones suggests that we ought to excuse his failure to raise the issue of the
§ 851 information’s timeliness on direct appeal because it was the result
of his counsel’s ineffectiveness. Ineffective assistance claims, however,
are generally not cognizable on direct appeal unless the trial record con-
clusively establishes such ineffective assistance. See United States v.
King, 119 F.3d 290, 295 (4th Cir. 1997). On the record before us, I do
not believe this is such a case.
                        UNITED STATES v. JONES                          9
pointing out that Rhynes and Apprendi were both decided well before
Jones’s first appeal was argued, and if these decisions were the neces-
sary predicates to the excogitation of Jones’s argument, there can be
no reason why he lacked either opportunity or incentive to raise it in
that appeal. Yet the dissent, while conceding that Rhynes and
Apprendi made "the prospect of a five-year mandatory maximum"
apparent, would excuse Jones’s failure to argue for such a maximum.
Post, at 18.

   Nor should we excuse Jones’s failure to raise the § 851 issue
because, at the time of his initial sentencing and first appeal, the issue
was somehow lurking in an unknowable future, becoming relevant
only after our decision in the first appeal. The § 851 issue became rel-
evant (i.e., became an argument that Jones had an incentive to raise)
not after our remand in the first appeal but when the Government
sought to rely on Jones’s prior conviction to enhance his sentence
pursuant to § 851. The dissent suggests that, at the time of Jones’s
first appeal, "the government . . . did not rely on or even mention the
§ 851 enhancement" and therefore Jones "had no reason to raise it in
his initial appeal." Post, at 18. The Presentence Investigation Report
(PSI) used at Jones’s initial sentencing, however, noted that the gov-
ernment had filed a § 851 notice and sought to rely on Jones’s prior
conviction to enhance his sentence. (J.A. at 189.) Morever, at his ini-
tial sentencing hearing, Jones’s attorney noted that the district court
had submitted a general verdict form to the jury, and his attorney
argued that because the jury had not determined the drug type
involved, the district court was limited to the statutory maximum term
applicable to the least-punished drug alleged in the indictment, in this
case marijuana. Jones’s attorney then stated

     the maximum sentence to which [the defendants] could be
     exposed is the five years for the marijuana, unless, as is the
     case with Mr. Jones, the government has filed a notice of
     subsequent offender, in which case they would double the
     penalty, and he would be exposed to ten years.

(J.A. at 101 (emphases added).) Thus, even if its filing of a § 851
notice were insufficient to indicate the Government’s intent to rely on
a prior conviction to enhance Jones’s sentence, the issue plainly arose,
and was addressed, at sentencing. Indeed, Jones’s own attorney asked
10                       UNITED STATES v. JONES
the court to remain within a ten-year, rather than a five-year, mini-
mum, assuming an enhancement under the very information he now
seeks to challenge as improperly filed.

   The importance of the waiver rule in preventing piecemeal litiga-
tion of issues was expressed in Omni, where we stated:

     The most rudimentary procedural efficiency demands that
     litigants present all available arguments to an appellate court
     on the first appeal. If parties who lost on appeal were
     allowed to return to appellate courts to advance different,
     previously available theories, cases could languish for years
     before final resolution and already crowded court dockets
     would swell even more.

Omni, 974 F.2d at 505; cf. also Greene v. United States, 880 F.2d
1299, 1305 (11th Cir. 1988) (petitioner’s failure to raise available sen-
tencing objection on direct appeal results in waiver for purposes of
habeas review). I cannot agree with the suggestion that we ignore this
rudimentary principle of procedural efficiency and permit Jones to lit-
igate now an issue that was available to him at the time of his first
appeal.

                                   III.

   For the foregoing reasons, I would affirm the judgment of the dis-
trict court.

SHEDD, Circuit Judge, concurring in the judgment:

   On remand from our earlier decision, United States v. Jones, 17
Fed. Appx. 240 (4th Cir. 2001) (Jones I), Jones argued for the first
time that his sentence cannot exceed five years because of the govern-
ment’s alleged failure to provide timely notice that it would rely upon
a prior conviction to increase his sentence. See 21 U.S.C. § 851. The
district court fully considered and rejected Jones’ argument that the
notification was untimely and sentenced him to ten years’ imprison-
ment. Because Jones presented the § 851 argument on remand of the
initial appeal, the propriety of our consideration of the issue is not pri-
                         UNITED STATES v. JONES                         11
                                                1
marily a question of waiver (or forfeiture). Rather, the question is
more precisely analyzed within the framework of the mandate rule.
Jones’ argument that he faces a maximum sentence of five years does
not fall outside the parameters of our mandate in Jones I; therefore,
the issue is properly before us on this appeal. Jones’ contention that
the government failed to comply with § 851, however, is contrary to
the plain language of the statute, and the district court correctly deter-
mined that the government provided timely notice to him. Accord-
ingly, I would affirm the judgment of the district court.

                                    I.

   It is well established that a lower court is "bound to carry the man-
date of the upper court into execution and may not consider the ques-
tions which the mandate laid at rest." United States v. Bell, 5 F.3d 64,
66 (4th Cir. 1993). This doctrine, known as the mandate rule, "fore-
closes litigation on remand of issues decided by the district court but
foregone on appeal or otherwise waived." United States v. Aramony,
166 F.3d 655, 662 (4th Cir. 1999). If "the mandate of the appellate
court instructs or permits reconsideration of sentencing issues on
remand," however, the district court may consider the issues de novo.
Bell, 5 F.3d at 67 (emphasis added).

   Because the mandate rule does not preclude the de novo consider-
ation of issues at resentencing, an argument presented for the first
time on remand is not necessarily waived. The conclusion that a par-
ticular argument has been waived is, of course, case-specific and
depends upon the mandate of the appellate court. For example, in
United States v. Henoud, 81 F.3d 484 (4th Cir. 1996), we vacated a
restitution order after determining that there were inconsistencies in
the record regarding the amount of restitution owed to each victim.
On remand, the defendant argued for the first time that a purported
victim should not have been considered as such because the victim
was not named in the indictment. On the second appeal, the govern-
ment argued that the defendant had waived the issue by not raising
  1
   See 18B C. Wright, A. Miller & E. Cooper, Federal Practice and
Procedure: Jurisdiction 2d § 4478.3, at 827 (2002) (discussing distinc-
tion between waiver and forfeiture). I will hereafter refer to this concept
as waiver.
12                       UNITED STATES v. JONES
it at the initial sentencing. We noted, however, that because the pur-
pose of the remand was to determine the amount of restitution actu-
ally owed, the scope of our remand order reasonably encompassed the
arguments advanced by the defendant. Id. at 487 n.8. Accordingly, we
determined that the defendant did not waive the issue and that the
mandate rule did not preclude the district court from considering it on
remand. Id.

   The scope of our remand in Jones I, therefore, is critical to deter-
mining whether the district court properly considered Jones’ § 851
argument at resentencing. In Jones I, we instructed the district court
to impose a sentence "that does not exceed the ten-year statutory max-
imum set out in § 841(b)(1)(D)." 17 Fed. Appx. at 245. While it is
arguable that we expected Jones to be sentenced to ten years, we did
not specifically rule on this point, and our mandate did not prohibit
the district court from imposing a sentence of less than ten years.
Jones’ argument that his sentence may not exceed five years, there-
fore, falls within the terms of the mandate, and the district court prop-
erly considered the issue at resentencing.2

   We are here presented with a question that requires an analysis
under the mandate rule, and upon remand, Jones pressed the district
court for a sentence that was consistent with the mandate. Given these
facts, I do not believe that Jones waived his challenge to the timeli-
ness of the government’s notification in this case. Accordingly, we
may consider it on appeal.

                                     II.

     Turning to the merits, Section 851 provides, in pertinent part:
  2
   One leading commentator has noted that the complex nature of the
Sentencing Guidelines often results in numerous opportunities to chal-
lenge a sentence. If a sentence is set aside on appeal, "the process of set-
ting a new sentence within the Guidelines may require—or at least
justify—reconsideration of many aspects of the original determination."
Wright et al., supra, at 763 (2002). If a court of appeals intends to control
the resentencing process, therefore, it should clearly state what is
required of the district court. Id.
                        UNITED STATES v. JONES                        13
    No person who stands convicted of an offense under this
    part shall be sentenced to increased punishment by reason
    of one or more prior convictions, unless before trial, or
    before entry of a plea of guilty, the United States attorney
    files an information with the court (and serves a copy of
    such information on the person or counsel for the person)
    stating in writing the previous convictions to be relied upon.

(Emphasis added). This statute provides two reference points to deter-
mine the timeliness of the government’s notice: "before trial" and "be-
fore entry of a plea of guilty." Here, the government provided notice
to Jones that it would rely upon a prior conviction after jury selection
but before the swearing of the jury. Jones contends that "before trial"
means before jury selection and that the government, in filing the
information after jury selection had begun, did not comply with the
notice requirements of § 851.

   The threshold question that we must address is whether the words
"before trial," as used in § 851, are ambiguous. See United States v.
Jennings, 323 F.3d 263, 266 (2003). If they are not, we are bound to
apply the statute according to its plain terms. Id. In addressing
whether there is an ambiguity, our determination is guided "by refer-
ence to the language itself, the specific context in which that language
is used, and the broader context of the statute as a whole." Id.; see
also Davis v. Michigan Dep’t of Treasury, 489 U.S. 803, 809 (1989)
("It is a fundamental canon of statutory construction that the words
of a statute must be read in their context and with a view to their place
in the overall statutory scheme.").

   The parallel phrase "before entry of a plea of guilty" provides the
proper context in which to determine the meaning of "before trial."
This language unequivocally recognizes that notice at any time prior
to a guilty plea is timely. Thus, notice given after jury selection is
timely if the defendant subsequently pleads guilty. Were we to accept
Jones’ argument that "before trial" means before jury selection, how-
ever, a striking inconsistency would result. Notice given after jury
selection would be timely if the defendant ultimately pleads guilty,
but untimely if the defendant elects to proceed to trial. There is no
basis to adopt this incongruous result. See American Tobacco Co. v.
Patterson, 456 U.S. 63, 71 (1982) (noting that statutory interpretation
14                      UNITED STATES v. JONES
should "avoid untenable distinctions and unreasonable results when-
ever possible"). I therefore conclude that the terms of the statute,
when considered in their proper context, are not ambiguous and that
"before trial" means before the swearing of the jury.

   Admittedly, several courts have determined that for purposes of
§ 851, "before trial" means before jury selection.3 The Eighth Circuit
was the first court of appeals to address this question. In United States
v. Johnson, that court, without addressing the text of the statute, rea-
soned that notification before jury selection "allows the defendant
ample time to determine whether he should enter a plea or go to trial,
and to plan his trial strategy with full knowledge of the consequences
of a potential guilty verdict." Johnson, 944 F.2d at 407. I respectfully
suggest that this rationale, based upon the court’s perceived policy
concerns, fails to address the statute itself. As I have explained, the
words "before trial" are not ambiguous within the context of the stat-
ute and hence, there is no need to refer to extrinsic matters, even if
one considers them to be valid policy concerns. Here, consideration
of these extrinsic concerns is not necessary because the text of the
statute is clear.

   One of the cases relied upon by the dissent, United States v. Jor-
dan, 810 F.2d 262 (D.C. Cir. 1987), not only reserved a determination
as to when trial begins for purposes of § 851, but also rejected the
argument—virtually indistinguishable from the rationale advanced by
Johnson and its progeny (and Jones here)—that notice must allow for
a "calm meditation period." Id. at 269 ("[T]hat § 851(a) merely
requires that the information be filed before entry of a plea of guilty
belies any inference that it guarantees a calm meditation period.")
(internal quotation marks omitted). The court in Jordan acknowl-
edged the fundamental weakness in the general policy argument that
  3
   See United States v. White, 980 F.2d 836, 842 (2d Cir. 1992); Kelly
v. United States, 29 F.3d 1107, 1110 (7th Cir. 1994), overruled on other
grounds by United States v. Ceballos, 302 F.3d 679 (7th Cir. 2002);
United States v. Gonzalez-Lerma, 14 F.3d 1479, 1484 (10th Cir. 1994);
United States v. Johnson, 944 F.2d 396, 407 (8th Cir. 1991). But see
United States v. Galloway, 57 F.3d 1071, 1995 WL 329242, at **8 (6th
Cir. 1995) (holding that trial begins when jury is sworn for purposes of
§ 851).
                        UNITED STATES v. JONES                         15
Jones urges us to adopt. While § 851 requires that the defendant
receive notice, it does not guarantee the defendant "ample time" to
develop strategy for the simple reason that notification is timely if
given at any time before a guilty plea. Jordan, therefore, supports the
approach that I take.

   For the foregoing reasons, I conclude that the government provided
Jones with timely notice under 21 U.S.C. § 851. Accordingly, I would
affirm the judgment of the district court.

MICHAEL, Circuit Judge, dissenting:

   When Jones appealed the first time, we vacated his 17 1/2-year
prison sentence and remanded for resentencing "in accordance with
the statutory maximum for the least-punished object of the [drug]
conspiracy (distribution of marijuana)." United States v. Jones, 17
Fed. Appx. 240, 250 (4th Cir. 2001) (unpublished) (Jones I). At
resentencing Jones was subject to a maximum prison term of five
years or, if the government gave proper notice of its intent to rely on
his prior felony drug conviction, ten years. See 21 U.S.C.
§§ 841(b)(1)(D); id. § 851. The district court resentenced Jones to a
ten-year term of imprisonment, and our court affirms. I respectfully
dissent. The government did not file its § 851 notice "before trial" as
the statute requires. Rather, it waited until after jury selection was
under way to notify Jones that it intended to use his prior drug convic-
tion to enhance his sentence. Jones objected to the late filing at resen-
tencing, and he had not previously waived his right to object. Because
the § 851 notice was late, I would vacate Jones’s sentence once again
and remand for him to be resentenced in accordance with the five-
year statutory maximum.

                                    I.

   Section 851(a), the notice provision, reads: "No person who stands
convicted of an offense under this part shall be sentenced to increased
punishment by reason of one or more prior convictions, unless before
trial . . . the United States attorney files an information with the court
(and serves a copy of such information on the person or counsel for
the person) stating in writing the previous convictions to be relied
upon." 21 U.S.C. § 851(a) (emphasis added). The purpose of § 851’s
16                       UNITED STATES v. JONES
notice requirement is to give a defendant ample time to decide
whether to plead guilty or go to trial. If he chooses trial, he does so
with full knowledge of the potential sentencing consequences of a
guilty verdict. See United States v. Johnson, 944 F.2d 396, 407 (8th
Cir. 1991).

   It is true that Jones did not raise any argument about the late filing
of the § 851 information at his initial sentencing or in his initial
appeal. And it is true, as Judge Williams points out, that an issue not
raised on a first appeal is generally considered to be waived (or more
accurately, forfeited). Ante at 7. But an issue is not waived if the
defendant did not "have both an opportunity and an incentive to raise
it before the sentencing court or on appeal." United States v. Quin-
tieri, 306 F.3d 1217, 1229 (2d Cir. 2002) (emphasis added). Simply
put, a "‘defendant should not be held to have waived [a sentencing]
issue if he did not have a reason to raise it at his original sentencing.’"
United States v. Ticchiarelli, 171 F.3d 24, 32 (1st Cir. 1999) (quoting
United States v. Whren, 111 F.3d 956, 960 (D.C. Cir. 1997)). Cf.
United States v. Jennings, 83 F.3d 145, 151 (6th Cir.), amended by
96 F.3d 799 (6th Cir. 1996) (allowing de novo sentencing after
remand); United States v. Atehortva, 69 F.3d 679, 685 (2d Cir. 1995)
(same). The determination of whether a defendant had a sufficient
incentive to raise an issue in earlier proceedings requires a "fact-
intensive, case-by-case analysis." Tichiarelli, 171 F.3d at 33.

   The record in this case amply demonstrates why Jones had no rea-
son to raise the § 851 issue during his first sentencing and appeal. At
trial the district court rejected Jones’s request for a special verdict
form that would have allowed the jury to specify whether it was con-
victing him and his co-defendants of a heroin conspiracy, a marijuana
conspiracy, or both. As a result, the jury returned a general verdict
that did not specify drug type. At Jones’s initial sentencing, the dis-
trict court sentenced him for conspiracy involving heroin. After con-
cluding that at least 100 grams of heroin were sold, and adding points
for Jones’s distribution of drugs in a detention facility, for his obstruc-
tion of justice, and for his role in the conspiracy, the district court sen-
tenced Jones to 210 months imprisonment, or 17 1/2 years. See
United States v. Jones, No. WMN-98-048, Sentencing Tr. at 77-98
(D. Md. Sept. 22, 1999). Section 841(b)(1)(B) of Title 21 subjects a
defendant involved in the distribution of 100 grams or more of heroin
                         UNITED STATES v. JONES                         17
to a minimum prison term of five years; if the defendant has a prior
felony drug conviction, he is subject to a statutory enhancement that
raises the minimum prison term to ten years, assuming the govern-
ment complies with the requirements of § 851. At Jones’s original
sentencing, the routine calculations under the sentencing guidelines
allowed the district court to sentence Jones to 17 1/2 years in prison;
thus, the question of enhancing the five-year minimum to a ten-year
minimum did not come up. The court, in other words, used the guide-
lines to sentence Jones to more than ten years, and the government
therefore did not need to rely upon Jones’s prior felony drug convic-
tion to raise the five-year minimum to ten years. As a result, Jones
had no reason to contest the untimely filing of the § 851 information
at his original sentencing. See Ticchiarelli, 171 F.3d at 33 ("[W]aiver
doctrine does not require that a defendant . . . raise every objection
that might have been relevant if the district court had not already
rejected the defendant’s arguments."). The § 851 issue was simply not
in play when Jones was sentenced the first time, and he could not
have been expected to raise the issue "in anticipation of the possibility
that, upon remand, [it] might be relevant." Jennings, 83 F.3d at 151.

   Judge Williams nonetheless contends that the § 851 issue was rele-
vant at Jones’s first sentencing. Ante at 9-10. She is correct that the
presentence report used in Jones’s initial sentencing "note[d] that the
government filed notice that the defendant is a second offender." J.A.
189. The question, however, is whether the § 851 notice came into
play at the first sentencing. It did not. The government did not rely
on or even mention the § 851 enhancement because the district court
sentenced Jones, based on the heroin conspiracy, to a term of impris-
onment that exceeded the enhanced ten-year minimum. As a result,
there was simply no reason for Jones to object to the untimeliness of
the § 851 notice at the first sentencing. It is also correct, as Judge Wil-
liams notes, ante at 10, that Jones’s lawyer at his first sentencing
referred to the government’s filing of "a notice of subsequent
offender," which would "double the penalty, and [Jones] would be
exposed to ten years." J.A. 101. That comment was made in passing
shortly before the district court once again rejected (as it had at trial)
Jones’s argument that the use of a general verdict was in error. See
United States v. Jones, No. WMN-98-048, Sentencing Tr. at 9-16 (D.
Md. Sept. 22, 1999). At Jones’s second sentencing, the district court
specifically found that this comment by Jones’s lawyer at his first
18                      UNITED STATES v. JONES
sentencing did not amount to a waiver of Jones’s right to challenge
the untimely § 851 filing. J.A. 120. The district court was correct on
this point. Finally, Judge Williams suggests that "a five-year manda-
tory maximum would certainly have been relevant" at Jones’s original
sentencing. Ante at 7 n.3. But as our decision in Jones I makes clear,
see infra, the prospect of a five-year mandatory maximum for Jones
arose only after our decision in Rhynes and the Supreme Court’s deci-
sion in Apprendi, both of which were decided after Jones’s initial sen-
tencing. Jones could not have been expected at his initial sentencing
to raise an issue that was not on the radar screen and was made rele-
vant only by our decision on appeal. See Whren, 111 F.3d at 960
(concluding that "a defendant may argue at resentencing that the court
of appeals’ decision has breathed life into a previously dormant
issue").

   Because Jones had no reason to raise the § 851 issue at his original
sentencing, it follows that he had no reason to raise it in his initial
appeal. In fact, the government concedes that Jones did not raise the
issue in his first appeal because "[s]imply stated, it was not at issue."
Appellee’s Br. at 12. Rather, in his first appeal Jones argued that the
district court erred in using a general verdict form. He also argued
that the court’s factual findings on drug quantity violated Apprendi v.
New Jersey, 530 U.S. 466 (2000). See Jones I, 17 Fed. Appx. at 244.
In light of our opinion in United States v. Rhynes, 196 F.3d 207, 238-
40 (4th Cir. 1999), we agreed with Jones that the district court erred
in using a general verdict form that did not distinguish between the
marijuana and heroin conspiracies. The government, in fact, conceded
the error and chose "the option of having Jones resentenced for con-
spiracy to distribute marijuana instead of retrying him." Jones I, 17
Fed. Appx. at 245. As to Jones’s Apprendi argument, we agreed that
"[t]he statutory maximum sentence for conspiracy to distribute mari-
juana without a jury finding of a specific threshold quantity of mari-
juana is five years imprisonment; the maximum sentence is ten years
imprisonment if the defendant has a prior felony drug conviction." Id.
at 248. Accordingly, we vacated Jones’s sentence and remanded "for
resentencing in accordance with the statutory maximum for the least-
punished object of the conspiracy (distribution of marijuana)." Id. at
250. "Because the scope of our remand order reasonably encompasses
those matters relevant to determining the appropriate [statutory maxi-
mum]," consideration of the § 851 issue at Jones’s resentencing was
                        UNITED STATES v. JONES                         19
entirely appropriate. United States v. Henoud, 81 F.3d 484, 487 n.8
(4th Cir. 1996). Cf. United States v. Husband, 312 F.3d 247, 250 (7th
Cir. 2002) ("[T]his court does not remand issues to the district court
when those issues have been waived or decided."). Thus, Jones was
free to argue at his resentencing, as he did, that in his case the statu-
tory maximum for the marijuana conspiracy was five years. I recog-
nize that our Jones I opinion mentioned in passing that "[t]he
government filed an information indicating that Jones has at least one
prior felony drug conviction," Jones I, 17 Fed. Appx. at 245, but we
did not decide whether the § 851 information had been filed and
served on a timely basis.

   In sum, because Jones did not have any reason to raise the § 851
issue either at his first sentencing or in his first appeal, he did not
waive the issue and therefore could raise it at his resentencing.

                                   II.

   Because Jones did not waive his right to object to the timeliness of
the § 851 filing, I would consider the merits of this issue. The govern-
ment filed the § 851 information after jury selection began, but before
the jury was sworn. The district court concluded that its "best guess
as to what the Fourth Circuit would conclude, is that what ‘before
trial’ means in the context of this particular statute, means that in this
particular case, filing and serving this notice before the jury was
sworn, satisfies the statute. Whether that may be true in every situa-
tion is difficult to say." J.A. 121. The court went on to say that Jones
was aware of his prior conviction and that he suffered no prejudice
by being served with notice after jury selection began. The meaning
of "before trial" should not vary from case to case. We should choose
one of two alternatives: before jury selection begins or before the jury
is sworn. I would adopt the prevailing view and hold that "before
trial" means before jury selection begins.

   "[E]very court of appeals to have addressed this question [in a pub-
lished opinion] has concluded that before trial means before jury
selection begins (which is obviously also before the jury is sworn)."
Kelly v. United States, 29 F.3d 1107, 1110 (7th Cir. 1994), overruled
on other grounds by United States v. Ceballos, 302 F.2d 679 (7th Cir.
2002). See also United States v. Gonzalez-Lerma, 14 F.3d 1479, 1484
20                       UNITED STATES v. JONES
(10th Cir. 1994); United States v. White, 980 F.2d 836, 842 (2d Cir.
1992); Johnson, 944 F.2d at 407; United States v. Weaver, 905 F.2d
1466, 1481 (11th Cir. 1990); United States v. Jordan, 810 F.2d 262,
268-69 (D.C. Cir. 1987). But see United States v. Galloway, 57 F.3d
1071, 1995 WL 329242, at *8 (6th Cir. May 31, 1995) (unpublished)
(concluding that "trial did not begin until the jury was sworn"). In
Johnson the Eighth Circuit gave thorough consideration to the issue
that Jones raises here — whether a § 851 notice is timely if it is filed
after jury selection begins but before the jury is sworn. The Johnson
court concluded that "section 851 requires filing before jury selection
begins." Johnson, 944 F.2d at 407. This interpretation was necessary,
the court said, to "allow[ ] the defendant ample time to determine
whether he should enter a plea or go to trial, and to plan his trial strat-
egy with full knowledge of the consequences of a potential guilty ver-
dict." Id. Cf. United States v. Ferebe, 332 F.3d 722, 733 (4th Cir.
2003) (indicating that for purposes of 18 U.S.C. § 3593(a)’s death
notice requirement, "before trial" means before "the judge gavel[s] the
trial’s voir dire to a start"). I agree and would adopt the rule followed
by the Eighth Circuit (and at least five others) that before trial means
before jury selection begins.

    Judge Shedd argues that the interpretation of § 851 that I and many
circuits adopt leads to "a striking inconsistency." Ante at 13. Accord-
ing to Judge Shedd, "notice given after jury selection would be timely
if the defendant ultimately pleads guilty, but untimely if the defendant
elects to proceed to trial." Id. I do not see a striking inconsistency
here. Once a defendant decides to plead guilty, he no longer has the
need "to plan his trial strategy with full knowledge of the conse-
quences of a potential guilty verdict." Johnson, 944 F.2d at 407. Spe-
cifically, if a defendant pleads guilty after jury selection, any damage
to his trial strategy caused by the government’s untimely § 851 filing
is no longer of consequence. However, if he continues with his trial,
any damage done by the untimely filing is likely to remain.

   Because the government here did not file the § 851 information
before jury selection began, the district court was without authority
to sentence Jones to double time (ten years) for the marijuana conspir-
acy conviction. See Ceballos, 302 F.3d at 691 (recognizing that "the
government’s failure to satisfy the requirements of § 851(a) deprives
the district court of authority . . . to impose an enhanced sentence due
                        UNITED STATES v. JONES                        21
to prior convictions"); see also Weaver, 905 F.2d at 1481 ("Even
when the defendant is not surprised by the enhanced sentence, was
aware from the outset that his previous conviction could lead to an
enhanced sentence, never challenged the validity of the prior convic-
tion, and admitted it at the sentencing hearing, the statute prohibits an
enhanced sentence unless the government first seeks it by properly fil-
ing an information prior to trial.") (emphasis added). Thus, the maxi-
mum prison sentence that Jones should face for the marijuana
conspiracy is five years. I would therefore vacate his ten-year prison
term and remand for the imposition of a sentence in accordance with
the five-year statutory maximum.